Citation Nr: 9904930	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bursitis of 
the right shoulder.

2.  Entitlement to an increased evaluation for a skin 
disorder, variously diagnosed as neurotic excoriations and 
folliculitis, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a deviated 
nasal septum.

4.  Whether the disability noted as psychophysiologic 
gastrointestinal reaction on the November 1993 rating action 
should be changed to a chronic gastrointestinal disorder.

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1938 to July 
1958.

This appeal arose from a November 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.  The veteran testified at a 
personal hearing in January 1998 before a member of the Board 
of Veterans' Appeals (Board).  This case was then remanded 
for additional development in June 1998.


FINDINGS OF FACT

1.  Whether the veteran meets the criteria for the next 
higher rating (20 percent) for the bursitis of the right 
shoulder depends significantly on whether there is motion 
limited to the shoulder level.  The evidence of record does 
not resolve this issue.

2.  Whether the veteran meets the criteria for the next 
higher rating (30 percent) for the skin disorder depends 
significantly on whether there is exudation or constant 
itching, extensive lesions or marked disfigurement.  The 
evidence of record does not resolve this issue.

3.  Whether the veteran meets the criteria for the next 
higher rating (10 percent) for the residuals of a deviated 
nasal septum depends significantly on whether there is marked 
interference with the breathing space (regulations in effect 
prior to September 5, 1996) or whether there is 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side (regulations in effect subsequent to 
September 6, 1996).  The evidence of record does not resolve 
this issue.

4.  Whether the disability noted as psychophysiologic 
gastrointestinal reaction should be changed to a chronic 
gastrointestinal disorder cannot be determined based on the 
evidence of record, which contained a conflict in medical 
opinion.


CONCLUSION OF LAW

The veteran's claims must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.655(a) & (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation or for any other original claim (except an 
original claim for service connection), cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such an examination, or re-examination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655(a) & (b) (1998).

In the instant case, the veteran has requested that increased 
evaluations be assigned to his service-connected right 
shoulder bursitis, skin disorder and deviated nasal septum 
residuals.  He has also requested that the name for the 
disorder noted as a psychophysiologic gastrointestinal 
reaction in the November 1993 rating action be changed to 
just a gastrointestinal disorder.  

As to the claims for increased evaluations, the record 
revealed that the right shoulder was last evaluated during a 
November to December 1970 VA examination.  His skin condition 
and his deviated nasal septum residuals were last examined by 
VA in March 1972.  Therefore, there was no clear, current 
picture of the degree of severity of his disabilities.

In regard to his final claim, the record revealed that there 
was difference of opinion as to the cause of the veteran's 
gastrointestinal complaints.  Private physicians have noted 
that these complaints were organic in nature and the VA had 
found them to be psychophysiologic in origin.  This 
difference of medical opinion had to be resolved prior to a 
final determination of his claim.

This case was remanded by the Board in June 1998 so that 
various examinations could be performed in order to resolve 
the above-noted deficiencies in the record.  In July 1998, 
the RO sent correspondence to the veteran informing him that 
these examinations were being scheduled.  This letter also 
informed him that failure to report to the examinations could 
result in his claims being denied.  On July 26, 1998, the 
veteran returned the notification letter to the RO, with the 
comment on it that he would decide what examinations he would 
report to.  He also wanted to know what his claim for 
increase was and what the effective date was; he also wanted 
to know the purpose and scope of the examinations, and the 
names of the doctors who would be conducting the 
examinations.  Further correspondence was received from the 
veteran in August 1998, wherein he made his requests for the 
above-noted information again and stated that he would not 
appear for any examinations until he received this 
information.  A November 1998 VA Form 119, Report of Contact, 
indicated that the writer had called the veteran to ascertain 
if he would report for the needed examinations.  The veteran 
stated that he would not report for any examinations until he 
got answers to all of his questions from VA, the Board and 
Congressmen.  The writer tried to explain to the veteran why 
the examinations were needed, but he refused to discuss it 
any further.  He was told that his file would be returned to 
the Board without the examinations.  He then called the RO 
again that day, stating that he had sent out additional 
correspondence to VA, the Board and Congressmen that morning.

Initially, additional examinations in this case are 
absolutely necessary in order to determine entitlement to the 
benefits sought.  As to the increased evaluation claims, the 
examinations were needed in order to ascertain the current 
nature and degree of severity of his service-connected 
conditions.  The psychiatric and gastrointestinal 
examinations were also needed in order to answer questions 
concerning the existence of any distinct gastrointestinal 
disorder, as well as to resolve conflicts concerning the 
etiology of any such identified disorder.  Unfortunately, the 
veteran has repeatedly stated his unwillingness to report for 
the necessary examinations.  He had indicated that it was up 
to him to what examinations he would report, and when asked 
directly in November 1998 if he would report, he responded in 
the negative.  A review of this record indicates that the RO 
has made every possible effort to obtain the requested 
information; their inability to obtain this information has 
been solely the result of the veteran's refusal to cooperate 
with their efforts.  Under these circumstances, 38 C.F.R. 
§ 3.655(b) directs that his claims will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims.


ORDER

The veteran's claims for increased evaluations for the 
service-connected right shoulder bursitis, skin disorder and 
the residuals of a deviated nasal septum, as well as his 
claim that the disability noted as a psychophysiologic 
gastrointestinal reaction be changed to a chronic 
gastrointestinal disorder, are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

